Citation Nr: 1630927	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  09-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 2013, for the assignment of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease (CAD) on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 30 percent for shell fragment wound to Muscle Group XI, left lower extremity, on an extraschedular basis.

4.  Entitlement to an evaluation higher than 30 percent for scars with retained fragment, right temple and occiput, on an extraschedular basis.   

5.  Entitlement to an evaluation in excess of 10 percent for scars of right amputation stump, left foot, left knee and lower leg on an extraschedular basis.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2008 and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board issued a decision in March 2015 that restored and continued a 60 percent rating for CAD; denied increased ratings for scars and shell fragment wound; and, denied an effective date earlier than January 11, 2013, for grant of TDIU. The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016 the Court issued an Order granting a Joint Motion for Partial Remand of the Parties to vacate the Board's decision in regard to the issues identified on the title page of this decision and return those issues to the Board for further consideration.  The Veteran did not continue his appeal in regard to the schedular ratings assigned for CAD, shell fragment wound or scars. 
 
In May 2016 the Veteran's representative submitted additional evidence directly to the Board in the form of an individual unemployability assessment (addendum) by a private vocational rehabilitation counselor.  The representative included a waiver of review by the Agency of Original Jurisdiction (AOJ), and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From January 10, 2007, the Veteran's service-connected disabilities have precluded him from obtaining and maintaining gainful employment consistent with his education, training and work experience.

2.  The Veteran's CAD, shell fragment wound to the left lower extremity, and scars of the right amputation stump, left foot, left knee and lower leg and right temple and occiput are not so exceptional or unusual as to warrant referral for a higher rating on an extraschedular basis


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to TDIU effective from January10, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.  The requirements for an evaluation higher than 60 percent for CAD on an extraschedular basis have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2015).

3.  The requirements for an evaluation in excess of 30 percent for shell fragment wound to Muscle Group XI, left lower extremity, on an extraschedular basis have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2015).

4.  The requirements for an evaluation higher than 30 percent for scars with retained fragment, right temple and occiput, on an extraschedular basis have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2015).

5.  The requirements for an evaluation in excess of 10 percent for scars of right amputation stump, left foot, left knee and lower leg on an extraschedular basis have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran in this case has not asserted any prejudice in regard to the timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs) have been obtained.  The file contains post-service treatment VA and private treatment records and VA examination reports.  The Veteran has not identified any outstanding medical records that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been afforded numerous VA examinations during the course of the appeal that address all of the claimed disabilities.  The Board finds the medical evidence of record provides sufficient basis for the Board to adjudicate the issues presently on appeal.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Entitlement to TDIU prior to January 11, 2013

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The claim for TDIU arises from a request for increased rating for CAD that was received by VA on January 10, 2008.  The period under appellate review accordingly begins January 10, 2007, one year before the claim was received.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  On that date the Veteran was rated 40 percent disabled for below-the-knee amputation of the right leg and had a combined disability rating of 70 percent, so he has met the schedular threshold for TDIU under 38 C.F.R. § 4.16(a) for the entire period under review.

The Veteran underwent a VA cardiac examination in May 2011 in which the examiner indicated that based solely on his heart condition the Veteran would be able to work in a sedentary, light or medium heavy physical activity capacity, but not in a heavier physical activity capacity.  The examiner noted the Veteran last worked in "about 2004" as a barber and that the job ended due to retirement.  

In January 2013 the Veteran indicated that he became too disabled to work in 2002.  He indicated that  "[e]verything became too much for me to handle at work, including standing up due to my prosthetic right leg, and I couldn't work anymore."  

In March 2013 Mr. KRS, a vocation rehabilitation counselor, reviewed the Veteran's claims file and interviewed the Veteran by telephone.  Mr. KRS noted the Veteran worked full-time until 1994 and part-time until he retired in 2002, representing 46 total years as a barber.  The Veteran had purchased a barber shop in the early 1980s and was able to set his own hours; because of his prosthetic leg the Veteran mostly sat in a swivel chair to cut hair.  The Veteran recalled that when he retired in 2002 he was experiencing increasing pain in his left lower leg and foot and that if he stood too long on his artificial leg he developed pain and blisters.  Following a detailed review of the record, Mr. KRS stated an opinion that the Veteran had worked in a protected family-owned business environment from around 1994, the point at which he reduced his hours to part-time, until his retirement in 2002; such employment is not considered substantially gainful in accordance with VA regulations.  Mr. KRS also indicated that by 2002 the Veteran felt he could no longer continue as a barber, even on his part-time schedule.  Mr. KRS pointed to increasing pain in the left leg and foot and cited to several reports in the VA medical file that the Veteran had traumatic arthritis in that extremity.  Mr. KRS concluded that the Veteran could not work even in a sedentary capacity, and that the Veteran's reduced level of activities of daily living resulting from his service-connected disabilities dating back to 2002 are not consistent with an ability to obtain and sustain full-time or substantially gainful employment.

The Board issued a decision in March 2015 that denied earlier effective date for TDIU.  In that decision the Board considered the March 2013 statement by Mr. KRS but found that Mr. KRS had focused heavily on the impairment caused by arthritis of the left leg, which is not a service-connected disability and thus did not support earlier award of TDIU.

In May 2016 Mr. KRS prepared an addendum to his earlier assessment of March 2013.  In his addendum Mr. KRS stated that even if the Veteran's CAD had precluded him only from heavy physical employment the impairment caused by the below-the-knee amputation, the left leg disability and his other service-connected disabilities would further preclude him from all physical levels of employment, to include sedentary.  In that regard, even sedentary employment requires up to two hours per day of standing and walking, so the Veteran's inability to stand longer than 20 minutes and his limited ability to walk would make it difficult to meet the demands of even sedentary employment.  Further, the chronic pain caused by the service-connected disabilities would make it difficult to concentrate on work tasks and complete tasks in a timely and acceptable manner.  Mr. KRS reiterated his opinion that to a high degree of vocational certainty it is at least as likely as not the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation, and that this unemployability dates back to 2002, when he was forced to stop working as a barber.

The Board finds the addendum by Mr. KRS establishes that the Veteran's service-connected disabilities, alone, have rendered him unemployable throughout the period under review.  Although Mr. KRS asserts the Veteran has been unemployable since 2002, the earliest date for which increased rating (to include entitlement to TDIU) can be considered is January 10, 2007.  Quarles, 3 Vet. App. 129, 135 (1992); see also 38 C.F.R. § 3.400(o)(2).  TDIU is accordingly granted effective from that date.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  Benefit of the doubt on this issue has been resolved in the Veteran's favor. 

Entitlement to Extraschedular Evaluation

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  However, the threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Extraschedular rating under the provisions of 38 CFR § 3.321 is requested by the RO and approved by the Under Secretary for Benefits or by the Director of Compensation and Pension Services.  The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun, 22 Vet. App. 111, 115.

The Veteran in this case seeks extraschedular compensation for the following disabilities: CAD, rated at 60 percent under 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7005 and 7006; shell fragment wound to Muscle Group XI of the left lower extremity (LLE), rated at 30 percent under 38 C.F.R. § 4.73, DC 5311; scars with retained fragments to the right temple and occiput, rated at 30 percent under 38 C.F.R. § 4.118, DC 7800; and, scars of the LLE, rated at 10 percent under 38 C.F.R. § 4.118, DCs 7801-7805.

Addressing first the CAD disability, the Veteran's 60 percent rating is not the highest schedular rating available.  A higher 100 percent rating is available if warranted by congestive heart failure or if left ventricular ejection fraction (LVEF) testing identifies a lower ejection fraction.  A higher rating is also available if METs testing shows a lowered stress threshold prior to onset of dyspnea, fatigue, angina, dizziness, or syncope.   During VA examinations the Veteran's chief cardiac complaint was fatigue, which is specifically envisioned in the rating criteria.  The Board accordingly finds there is nothing exceptional or unusual about the Veteran's gunshot wound disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

The Veteran's gunshot wound disability of the LLE is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full range of motion.  This is adequately described in the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's gunshot wound disability picture as described by the Veteran in his correspondence to VA, his statements to various medical examiners and the examination findings.  The Veteran's 30 percent rating is the highest schedular evaluation under DC 5311, but higher rating is available if the shell fragment wound is shown to result in impairment of additional muscle groups or impairment of one or more joints.  In short, there is nothing exceptional or unusual about the Veteran's gunshot wound disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Higher schedular evaluations are available for the Veteran's scars in the right temple area (rated at 30 percent) and LLE (rated at 10 percent) if warranted by evidence of increased severity.  Symptoms envisioned by the rating schedule include area of coverage, pain, instability, adhesion to underlying tissue, limitation of function of the body part affected and/or disfigurement.  The Veteran has not reported any functional impairment caused by his scars that are not envisioned in the rating schedule.   The rating criteria accordingly reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Finally, the Joint Motion of the Parties for Partial Remand in January 2016 noted the Board's decision in March 2015 had failed to consider the applicability of Johnson v. McDonald, 762 F3d 1362, 1366  (Fed. Cir. 2014), which held in relevant part, "§ 3.321(b) performs a gap-filling function [and] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson does not apply in this case because the Veteran has been granted TDIU specifically due to the occupational impairment caused by his collective service-connected disabilities; accordingly, there is no "gap" to be filled by extraschedular evaluation.

In sum, based on the evidence and analysis above the Board finds the Veteran's CAD, shell fragment wound of the LLE, scars of the LLE and scars of the right temple and occiput with retained fragments are not so exceptional or unusual as to warrant referral for a higher rating on an extraschedular basis.  According, the appeals for those issues must be denied.  

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  See Gilbert, 1 Vet. App. at 54; see also Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

TDIU is granted from January10, 2007, subject to the regulations pertaining to the payment of monetary benefits.

Extraschedular evaluation for coronary artery disease is denied.

Extraschedular evaluation for shell fragment wound to Muscle Group XI, left lower extremity, is denied.

Extraschedular evaluation for scars with retained fragment, right temple and occiput, is denied. 

Extraschedular evaluation for scars of right amputation stump, left foot, left knee and lower leg is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


